Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 23, 2015

                                     No. 04-14-00687-CV

                                         Rudy NEIRA,
                                           Appellant

                                               v.

                           Sheryl SCULLY and Richard Hovenden,
                                       Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-05034
                             John D. Gabriel Jr., Judge Presiding


                                        ORDER
        Appellant Rudy Neira seeks to appeal from an “Order Granting Defendant Sheryl
Sculley’s Motion for Summary Judgment” signed on September 14, 2014. We issued an order
directing appellant to show cause why the summary judgment order is not interlocutory, and why
this appeal should not be dismissed for lack of jurisdiction. See City of Beaumont v. Guillory,
751 S.W.2d 491, 492 (Tex. 1988); see also Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200
(Tex. 2001). After considering appellant’s response in support of jurisdiction, we agree that the
order at issue finally disposed of all parties and claims in the lawsuit because the remaining
named defendant was never served with citation and did not waive service or make an
appearance in the case. See M.O. Dental Lab v. Rape, 139 S.W.3d 671, 674 (Tex. 2004).
Therefore, the summary judgment order is final and appealable. Id.; Lehmann, 39 S.W.3d at
200.

        Accordingly, we conclude that we have jurisdiction over this appeal and ORDER that the
appeal be retained on the court’s docket. The appellant’s brief is due thirty (30) days after the
date of this order.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court